Citation Nr: 0326226	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chest pains.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

During the pendency of the appeal, in a September 2001 rating 
decision, the RO awarded the veteran a nonservice-connected 
pension.  Thus, this issue is not in appellate status.

A review of the record shows that the veteran has been 
diagnosed with chronic obstructive pulmonary disease (COPD) 
and, in his February 1999 VA Form 21-526, the veteran raised 
a claim for service connection for a pulmonary disorder.  
This issue is referred to the RO for appropriate action.  The 
issue of service connection for PTSD is discussed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claims addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran has a diagnosed headache disorder.

3.  There is no competent medical evidence showing that the 
veteran has a diagnosed disorder characterized by chest 
pains.




CONCLUSIONS OF LAW

1.  Claimed headache disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Claimed disorder characterized by chest pains was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the tendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, the VCAA also modified the 
circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise the claimant of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on the 
claim.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claims 
addressed in this decision have been properly developed as 
service, non-VA and VA medical records, various statements 
from the veteran, a May 2001 VA Social and Industrial Field 
Survey, and VA examination reports dated in April 2001 have 
been associated with the file.  The Board finds that that the 
service medical records, non-VA and VA treatment records and 
VA examination reports are adequate for determining whether 
service connection is warranted for headaches and chest 
pains, particularly in light of the fact that there is no 
diagnosis associated with the claimed symptoms.

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination for the issues discussed in 
this decision.  Thus, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all medical evidence, 
which might be relevant to the veteran's claim.  Accordingly, 
the Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  

In this case, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, rating decisions, a September 
2001 statement of the case been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  In a March 2001 letter, 
the RO advised the veteran of what must be shown for service 
connection, notified him of the new duty to assist provisions 
of the VCAA, what VA would do and had done, and what he 
should do, and gave him 60 days to provide any additional 
comments or supporting information.  He did not respond.  The 
Board observes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further, 
all of the relevant evidence has been considered.  The 
veteran has presented additional argument.  Thus, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notification or development for the 
service-connection issues discussed in this decision.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2003).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143-44 (1992).     

The veteran has no current medical diagnosis of a headache 
disorder or a disorder manifested by chest pains.  Thus, he 
fails to satisfy the first element of a claim, that is, a 
current disability, and his claims for service connection for 
headaches and chest pains fail.  Even assuming that the 
veteran has the claimed disorders, there is no competent 
medical evidence linking the claimed headaches and chest 
pains to service.  

The veteran contends that he has headaches and chest pain 
that began in Vietnam while he was with the 570th Supply 
Company and that he was hospitalized for five days because of 
these symptoms.  Service medical records show no complaints 
or diagnosis of, or treatment or hospitalization for, 
headaches or chest pains.   

VA treatment records only show complaints of headaches and 
chest pains associated with nightmares and flashbacks related 
to his Vietnam experiences.  

On examination in April 2001, the veteran complained of chest 
pains when having nightmares, which wake him up.  He 
indicated that he did not develop pain when he climbed stairs 
or walked at a fast pace, only shortness of breath.  The 
veteran used an Albuterol inhaler about twice a week due to 
chest tightness and shortness of breath.  He also reported 
that he suffered from frequent headaches, which he claimed to 
have most of the time and were located over the right temple 
and right forehead.  The veteran described the pain as 
occasionally throbbing but usually dull.  Panadol and 
medications for his nerves provide relief.  On examination, 
the veteran was in no apparent acute distress.  His chest was 
symmetric to expansion.  Lungs were clear to auscultation.  
His heart had regular rhythm.  No sensory or motor deficits 
were noted.  An April 2000 computed tomography (CT) scan 
revealed right middle lobe and lingular subsegmental 
atelectatic changes.  The diagnosis was COPD.

The only evidence the veteran has submitted that supports his 
claims is his own statements.  He, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, the veteran's 
statements do not establish the required evidence needed, and 
the claims must be denied.

As noted above, there is no medical evidence of record of a 
current diagnosis of an active headache or chest pain 
disorder, or medical evidence establishing a relationship 
between such claimed disorders and service.  The veteran 
offers only lay opinion as to diagnosis and nexus to service, 
which is insufficient for establishing a service-connection 
claim, and, thus, the appeal must be denied.

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claims; the doctrine is inapplicable.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for chest pains is denied.


REMAND

The Board notes that VA has changed the criteria set forth in 
38 C.F.R. § 3.404(f) pertaining to service connection for 
PTSD twice during the pendency of this appeal.  The first 
amendments became effective on June 18, 1999.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 Fed. 
Reg. 32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2003)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2002).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments codified manual procedures pertaining to PTSD 
claims resulting from personal assault.  The Board observes 
that the Court held in Patton v. West, 12 Vet. App. 272 
(1999), that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998) (5.14 is a substantive rule and the 
equivalent of a VA regulation).  With respect to claims 
involving personal assault, all available evidence must be 
carefully evaluated.  If the military records do not document 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  See M21-
1, Part III, 5.14(8).  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In the present case, the Board finds that VA's redefined 
duties to assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the veteran's claim for service 
connection for PTSD.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The Board notes that the duty to assist includes obtaining 
service personnel records, attempting to verify in-service 
stressor(s) and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
The Board observes that the veteran served in Vietnam between 
December 1969 and January 1969 with the 163rd Supply Company 
(GS) and the 570th Supply Company.  In a statement received 
in December 2000, the veteran reported several stressor 
incidents, which might be capable of verification.  One was 
after returning from a reconnaissance mission, while cleaning 
his rifle with two other soldiers, PFC Gatto and Sgt. 
Thompson, Gatto's rifle accidentally discharged wounding Sgt. 
Thompson and splattering the veteran with blood, as he was 
standing next to Sgt. Thompson.  The veteran also indicated 
that he was given an Article 15 and lost one-month's pay 
because he tried to kill Sgt. Morales because the sergeant 
was trying to force the veteran to speak English.  About a 
month later, the veteran met a Puerto Rican soldier name 
Colon and they were speaking in Spanish, when a group of 
American soldiers jumped and beat them, shouting, "speak 
English."  He and Colon were taken to the dispensary, where 
the veteran received five stitches above his left eye.  
Service medical records reflect that the veteran had stitches 
above his left eye in June 1968.  The veteran also indicated 
that one night in 1968 enemy rockets hit the "ammo dump" in 
Ben Hoa and that with the first explosion he ran to the 
bunkers in his shorts and later he and his company pulled 
guard duty the rest of the night.  

Because the veteran did not engage in combat with the enemy, 
his lay statement alone is not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.  The Board feels that another 
attempt should be made by the RO to ask the veteran to 
provide a comprehensive statement regarding his alleged 
stressor incidents and to complete an in-service personal 
assault questionnaire.  The Board reminds the veteran that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In addition, the RO 
should obtain copies of DA Form 20 for serviceman named: 
Colon, PFC Gatto, Sgt. Morales and Sgt. Thompson, who were 
with the 570th Supply Company or stationed at Ben Hoa during 
the period from December 1967 through December 1968.  The RO 
should attempt to obtain copies of any missing personnel 
records for the veteran to include copies of any Article 15s 
showing loss of one month's pay during the first half of 
1968.  

In addition, the RO should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to provide any available information, which might corroborate 
the veteran's alleged in-service stressor(s), in particular, 
verifying whether Sgt. Thompson was wounded during the first 
part of 1968 and whether enemy rockets hit the ammunition 
dump in Ben Hoa during 1968 while the 570th Supply Company 
was stationed there.

Finally, since the record shows multiple psychiatric 
diagnoses, including PTSD, depression, history of substance 
abuse, and schizoaffective disorder, the veteran will be 
afforded a VA psychiatric examination to provide an opinion 
as to whether any psychiatric disorder found on examination 
may be related to service, to include due to in-service 
stressors to include a personal assault.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the duty to assist provisions of the 
VCAA or consideration of the revised PTSD regulations for 
personal assault.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, for these reasons, a remand is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged combat stressor incident(s) with 
dates of incidents and to complete an in-
service personal assault questionnaire 
about the personal assault claimed while 
serving in Vietnam (December 1967-January 
1969).

2.  The RO should obtain and associate 
with the claims file copies of DA Form 20 
for serviceman named: Colon (a Puerto 
Rican soldier from Yabucoa), PFC Gatto, 
Sgt. Morales and Sgt. Thompson, who were 
with the 570th Supply Company or 
stationed at Ben Hoa during the period 
from December 1967 through December 1968.  
The RO also should attempt to obtain 
copies of any missing personnel records 
for the veteran to include copies of any 
Article 15s, in particular, any showing 
loss of one month's pay during the first 
half of 1968.  If records for the veteran 
and the named servicemen are not found, 
the RO should document the record and 
explain what actions it took and the 
results of its efforts.

3.  The RO should prepare a letter asking 
the U.S. USASCRUR to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  The veteran served on 
active duty from June 1967 to January 
1969, and was in Vietnam from December 
1967 to January 1969 with the 163rd 
Supply Company (GS) and the 570th Supply 
Company.  The veteran claims he witnessed 
the accidental wounding of Sgt. Thompson 
with a rifle fired by PFC Gatto in early 
1968 and was present when the Ben Hoa 
ammunition dump was hit by rockets in 
1968.  The RO must provide the USASCRUR 
with copies of any personnel records 
obtained, showing service dates, duties, 
and units of assignment, and the 
veteran's stressor statements.

4.  After items 1 through 3 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record, including the June 1986 personal 
assault.  If none was verified, the 
report will so state.  This report is 
then to be added to the claims file. 

5.  After items 1 through 4 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a 
psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
copies of 38 C.F.R. § 4.125(a) and this 
REMAND must be reviewed by the examiner 
in conjunction with the examination.  All 
special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of a June 1968 personal assault, 
witnessing the accidental wounding of 
Sgt. Thompson by a rifle in 1968, or a 
enemy rocket attack, which exploded the 
Ben Hoa ammunition dump in 1968.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor(s) 
was as a result of incidents in Vietnam 
during 1968 (see (b) above).  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

6.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal compliance with the duty to 
assist, documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

7.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claim for PTSD, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



